Case 1:20-cr-00278-TNM Document 33-4 Filed 08/10/21 Page 1 of 3




                    Exhibit 3
          Case 1:20-cr-00278-TNM Document 33-4 Filed 08/10/21 Page 2 of 3

                                                       U.S. Department of Justice

                                                       Criminal Division



Fraud Section                                         Washington, D.C. 20530

                                                      February 17, 2021

VIA E-MAIL
Ronald S. Herzog, Esq
Goldberg Segalla
655 Main Street
Buffalo, NY 14203

         Re:    United States v. Berman, 1:20-cr-00278 (D.D.C.)
                Expert Disclosure

Dear Counsel:

       This letter serves as an expert disclosure pursuant to Federal Rule of Criminal Procedure
16(a)(1)(G). In its case-in-chief, the Government anticipates calling Thomas I. Carocci, Esq., who
serves as Assistant General Counsel with the Financial Industry Regulatory Authority’s
(“FINRA”) Criminal Prosecution Assistance Group.

        We anticipate that Mr. Carocci will testify about the securities markets, including its
structure and operations; stocks, options, and other financial instruments at issue in this matter and
trading and market practices related thereto; mandatory securities filings; and the effect of market-
moving events on stock price and volume. Mr. Carocci may further testify about the trading
involved in the securities fraud scheme charged in the Indictment in this matter.

        Mr. Carocci’s testimony will be based on his training and experience in securities market
regulation and compliance, which he has obtained in several decades of employment by FINRA,
the National Association of Securities Dealers, and at private financial institutions. Enclosed are
an index of Mr. Carocci’s prior federal and state trial testimony, Bates-stamped DOJ-
BERMAN_043861 and Mr. Carocci’s resume, Bates-stamped DOJ-BERMAN_043859-60.

       Mr. Carocci has not been retained by Government counsel and will testify in his capacity
as an employee of FINRA. Accordingly, the Government has no retainer agreement with Mr.
Carocci.

       The Government reserves the right to supplement this disclosure in advance of trial.
Further, as previously requested, to the extent Defendants intend to introduce testimony under
Federal Rules of Evidence 702, 703, or 705, please provide the applicable disclosures pursuant to
Federal Rule of Criminal Procedure 16(b)(1)(C).

         Please do not hesitate to contact us if you have any questions.
        Case 1:20-cr-00278-TNM Document 33-4 Filed 08/10/21 Page 3 of 3




                                                    Sincerely,

                                                    DANIEL KAHN
                                                    Acting Chief, Fraud Section

                                            By:    /s/ Justin D. Weitz
                                                   Christopher Fenton, Trial Attorney
                                                   Justin D. Weitz, Principal Assistant Chief
                                                   Criminal Division, Fraud Section
                                                   United States Department of Justice
cc: Walter Loughlin, Esq. (via email: walter.loughlin@gmail.com)
